DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
Allowable Subject Matter
2.	Claims 21-40 are allowed.
	Flake et al.  (US 20080153513) teaches an architecture that can filter or organize content such as advertisements that are either received by or transmitted to a mobile device. The filtering or organizing can be based upon local attributes associated with the mobile device (e.g., location, velocity, time, a profile), as well as based upon attributes associated with the advertiser (e.g., inventory, customer traffic). In addition, the architecture can provide for selection and/or display of advertisements based upon a bidding model, wherein advertisers can bid for mobile devices that exhibit certain characteristics.
Miluzzo et al. (US 20100299615) teaches system for injecting sensed presence into social networking applications includes at least one sensor proximate to a user, the at least one sensor being used for collecting sensor data associated with the user, a presence server for receiving and storing the sensor data, an inference engine for 
The prior art of record fails to anticipate or render obvious the limitations of the claims.
Claims 21, 31: prior art of record fails to teach receive, by a communication interface of the server, an indication of an unfulfilled slot from a service provider computing device; receive, by the communication interface of the server, a characteristic of each of a plurality of candidate devices, the characteristic based on activity information detected by a sensor of each of the respective plurality of candidate devices; select, from a database of the server, a digital component associated with the service provider computing device; identify, by the server, a first device from the plurality of candidate devices and a first transmission rate based on the characteristic of each of the plurality of candidate devices; identify, by the server, a second device from the plurality of candidate devices and a second transmission rate based on the characteristic of each of the plurality of candidate devices, wherein the second transmission rate is different than the first transmission rate; transmit the digital component to the first device at the first transmission rate; and transmit the digital component to the second device at the second transmission rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641